DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 37 recites the limitation “top surface of the base elevation… has a plurality of facets” in line 18. There is lack of antecedent basis in the specification for this claim language. 
Claim Objections
Claim 37 is objected to because of the following informalities: 
In claim 37, line 18, “top surface of the base elevation” should read as “the top surface of the base elevations”
Appropriate correction is required. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation “the base elevations each comprising upper parts and base parts, the upper parts having a top surface and the base parts having base surfaces” in lines 8-9. However, it is unclear if this limitation is intending for each of the base elevations to have multiple upper parts and multiple base parts or if each of the base elevations only has one upper part and one base part. Based on pg. 9, lines 4-5 of the specification, it is assumed that each of the base elevations only comprises one upper part and one base part. For examination purposes, “the base elevations each comprising upper parts and base parts, the upper parts having a top surface and the base parts having base surfaces” in lines 8-9 will be read as “the base elevations each comprising an upper part and a base part, the upper part having a top surface and the base part having base surfaces.” 
Similar corrections are required for recitations of “base parts” and “upper parts” in claims 39 and 40. 
Claim 37 recites the limitation “a radial width of the base elevations decreases corresponding to the wall sections, the radial width of the base elevations being when viewed in plan view” in lines 24-26. However, it is unclear how the base elevations can have a “radial width” when viewed in plan view since the radial direction of the tire is a direction going in and out of the page when viewed in plan view. Based on Fig. 2 of the drawings and pg. 9, lines 1-2 of the specification, it is assumed that the term “radial width” is intending to describe an axial width of the base elevations. For examination purposes, “a radial width of the base elevations decreases corresponding to the wall sections, the radial width of the base elevations being when viewed in plan view” in lines 24-26 will be read as “a width of the base elevations decreases corresponding to the wall sections, the width of the base elevations being when viewed in plan view.” 
Claims 38-45 are also rejected due to their dependence on rejected claim 37. 
Appropriate correction is required in order to overcome the indefiniteness rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwaki (JP 2012183962 with English Machine Translation) (Kiwaki '962) (of record) in view of Takigawa et al. (US 4,345,632) (Takigawa) (of record) and Suda (JP 2004155382 with English Machine Translation). 
Regarding claim 37, Kiwaki ‘962 discloses a vehicle tire (1; [0004]; [0061]) comprising: a tread (see Fig. 4) having a circumferential channel (50) with a channel base (50btm) and channel walls (10a, 20a) and having a tread depth (H); base elevations (70) formed on the channel base (50btm) (see Figs. 4-6). Claim 37 recites the limitation “acting as a stone ejectors” when referring to the base elevations. It is noted that this is merely intended use and does not require any additional structure not present in the tire of Kiwaki ‘962. Furthermore, it is noted that the base elevations disclosed by Kiwaki ‘962 would be capable of acting as stone ejectors. Kiwaki ‘962 further discloses that the base elevations (70) each comprise an upper part and a base part, the upper part having a top surface and the base part having base surfaces (see Modified Figure 6 below). Kiwaki ‘962 further discloses that the base elevations (70) are at distances of greater than zero between each of the groove walls (10a, 20a) (see Fig. 6). Kiwaki ‘962 further discloses that the top surface of the base elevations (70) has an encircling surface edge (see Fig. 5 and Modified Figure 6 below); the top surface slopes downward uniformly towards the encircling surface edge (see Modified Figure 6 below); wall sections of the channel walls (10a, 20a) are convexly curved toward one another (see Fig. 4); and the encircling surface edge follows the wall sections so that a width of the base elevations (70) decreases corresponding to the wall sections, the width of the base elevations (70) being when viewed in plan view (see Fig. 4; [0047]); the base surfaces connect with the encircling surface edge and are substantially vertical in the radial direction (see Modified Figure 6 below). Kiwaki ‘962 fails to explicitly disclose, however, that the base elevations (70) have a height formed of 25% to 60% of the tread depth (H). Kiwaki ‘962 also fails to disclose that the distance between each of the channel walls (10a, 20a) and the base elevations (70) are up to 4.0 mm. 

    PNG
    media_image1.png
    546
    932
    media_image1.png
    Greyscale

Modified Figure 6, Kiwaki ‘962
Takigawa teaches a similar tire comprising a tread (see Fig. 1) comprising at least one circumferential groove (1) with base elevations (5) with a height formed from 30% to 50% of the tread depth (Col. 4, lines 23-27), suggesting the claimed range in claim 16 of from 25% to 60% of a tread depth. Takigawa further teaches that this height of the elevations helps effectively prevent stone-biting (Col. 4, lines 23-24). Takigawa further teaches that the distance (g) between each of the groove walls and the elevations (5) is 1.8 mm (Col. 5, lines 46-49), suggesting the claimed distance of greater than zero and up to 4.0 mm. Takigawa further teaches that this configuration effectively prevents stone-biting at the tread groove (Col. 6, lines 25-27). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base elevations as disclosed by Kiwaki ‘962 to have the specific dimensions taught by Takigawa because they would have had a reasonable expectation that doing so would effectively prevent stone-biting at the tread groove. 
Modified Kiwaki ‘962 still fails to disclose that the top surface of the base elevation (Kiwaki ‘962: 70) has a plurality of facets. 
Suda teaches a similar tire (title) comprising a tread (6) comprising at least one circumferential groove (3) with a base elevation (7) (see Figs. 2C and 3). Suda further teaches that the base elevation (7) has a top surface with a plurality of facets (13a, 13b). Suda further teaches that providing these facets (13a, 13b) to the top surface of the base elevation (7) helps to prevent stones from being trapped in the tread (6) ([0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base elevations disclosed by modified Kiwaki ‘962 to have the plurality of facets taught by Suda because they would have had a reasonable expectation that doing so would help to prevent stones from being trapped in the tread. 
Regarding claim 38, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 37. Modified Kiwaki ‘962 further discloses that the base elevations (Kiwaki ‘962: 70) have an elongated diamond shape with rounded corners (Kiwaki ‘962: see Fig. 4). 
Regarding claim 39, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 37. Modified Kiwaki ‘962 further discloses that the base part has a constant height (see Modified Figure 6 below). 

    PNG
    media_image2.png
    343
    580
    media_image2.png
    Greyscale

Modified Figure 6, Kiwaki ‘962
Regarding claim 40, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 39. Modified Kiwaki ‘962 further discloses that the upper part has a dome shape (see Modified Figure 6 above). 
Regarding claim 41, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 40. Modified Kiwaki ‘962 further discloses a height of the base part (see Modified Figure 6 above). Modified Kiwaki ‘962 fails to explicitly disclose, however, a specific relationship between the height of the base part and the height of the entire base elevation (Kiwaki ‘962: 70). One of ordinary skill in the art would have found it obvious to use the proportions of the drawings as a starting point in their design process, specifically in choosing a relationship between the height of the base part and the height of the base elevation. While patent drawings are not necessarily to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Accordingly, based on Fig. 6 of Kiwaki ‘962, one of ordinary skill in the art would have found that the height of the base part is about 80% of the height of the base elevation (Kiwaki ‘962: 70), thus suggesting the claimed range in claim 41 of from 35% to 90%. Therefore, while modified Kiwaki ‘962 does not explicitly teach a relationship between the height of the base part and the height of the base elevation within the claimed range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the height of the base part to be within the claimed range because the figures of Kiwaki ‘962 reasonably suggest doing so. 
Regarding claim 42, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 41. Modified Kiwaki ‘962 further discloses that a groove path (see Modified Figure 4 below) of the circumferential channel (Kiwaki ‘962: 50) runs between the wall sections and the base elevations (Kiwaki ‘962: 70), a narrowest point of the groove path has a width (Kiwaki ‘962: Wmin) of from 35% to 85% of a width (Kiwaki ‘962: Wmax) of the circumferential channel (Kiwaki ’962: 50) (Kiwaki ‘962: [0030]), overlapping the claimed range of from 15% to 45%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 

    PNG
    media_image3.png
    511
    786
    media_image3.png
    Greyscale

Modified Figure 4, Kiwaki ‘962
Regarding claim 43, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 42. Modified Kiwaki ‘962 further discloses that the wall sections are symmetrical with respect to a plane defined by the circumferential direction (Kiwaki ‘962: see Fig. 4; [0028]). 
Regarding claim 44, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 43. Kiwaki ‘962 further discloses that a plurality of flat lug like projections are arranged at regular intervals over the entire extent of the circumferential channel (see Modified Figure 4 below; [0029]). 

    PNG
    media_image4.png
    613
    901
    media_image4.png
    Greyscale

Modified Figure 4, Kiwaki ‘962
Regarding claim 45, Kiwaki ‘962 discloses all of the limitations as set forth above for claim 44. Kiwaki ‘962 further discloses that the wall sections comprise a lateral wall region having flat surfaces and inclined with respect to the circumferential direction and a wall section adjacent the lateral wall region and having a sickle-shape (see Modified Figure 4 below). 

    PNG
    media_image5.png
    613
    901
    media_image5.png
    Greyscale

Modified Figure 4, Kiwaki ‘962
Response to Arguments
Applicant’s amendments to the claims are appreciated. However, in light of the amendments to the claims, several objections and 112(b) rejections remain, as set forth in the above Office Action.  
Applicant’s arguments, see Remarks, filed 10/28/2022, with respect to the rejection of independent claim 37 under 35 U.S.C. 103 over Kiwaki in view of Takigawa have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kiwaki, Takigawa, and Suda.
As such, claims 37-45 stand rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749